Citation Nr: 1011600	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability manifested by anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




REMAND

The Veteran had 8 months and 16 days of active military 
service from October 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran requested a hearing before the Board when he 
submitted his substantive appeal in May 2008.  A hearing was 
scheduled for October 8, 2008 at the Board's central office 
in Washington, D.C.  In October 2008, the Veteran withdrew 
his hearing request.

The Veteran asserts that he has a low back disability as a 
result of his active military service.  Specifically, he 
states that he injured his back while carrying heavy 
equipment, such as artillery ammunition, in the performance 
of his duties.  Thus, the Veteran contends that service 
connection is warranted.  See 38 C.F.R. §§ 3.303, 3.304 
(2009).

A review of the Veteran's service treatment records reveals 
an entry, dated in September 1975, documenting a complaint of 
low back pain.  It was noted that the pain occurred two days 
earlier when the Veteran was lifting wall lockers.  An 
examination found no deformity, but there was a sore erector 
spinal muscle mass.  The impression was a mild muscle strain.  
The date of the entry is notable as the injury occurred 
subsequent to the Veteran's separation examination that was 
conducted in August 1975.  The separation examination was 
normal and the Veteran had stated that he was in perfect 
condition.

Post-service treatment records reflect treatment for low back 
pain and diagnoses of degenerative joint disease and disc 
disease of the lumbosacral spine.  In May 2007, a VA examiner 
gave the opinion that it is not likely that the Veteran's 
current back injury is related to a sprain or strain in 
service, but it is more likely related to natural occurring 
arthritis.  In contrast, two VA treating physicians indicated 
that the Veteran's arthritis was to a greater degree than 
what would be expected for normal arthritis for his age.  
These statements were made in June 2007 and July 2007 
letters.  The July 2007 letter also indicated that the 
acceleration of this type of arthritis can be secondary to a 
remote injury to the low back, but no specific etiology was 
identified in the Veteran's case.

Given this conflicting medical evidence, the Board finds that 
the claim of service connection for a low back disability 
should be remanded for another VA medical examination that 
addresses the nature and etiology of the Veteran's current 
low back disability.  The examiner should include a nexus 
opinion as to whether the Veteran has a low back disability 
that is attributable to his active military service.  In 
addition to the in-service treatment for a strain, the 
examiner should consider the possibility of post-service 
onset.  During an April 1991 VA orthopedic examination, the 
Veteran reported that he injured his back when he jumped from 
the second story of a building that was on fire in 1988.  He 
also referred to the 1988 incident in the course of treatment 
for low back pain in November 2000 and March 2001.

The Veteran also asserts that he has a psychiatric disability 
manifested by anxiety and depression that is a result of his 
active military service.  He states that he experienced the 
onset of these symptoms in service due to possibly having to 
serve in Vietnam.  The state of alert of possibly shipping 
out caused him to experience extreme anxiety and depression.  
The Veteran believes that any current psychiatric disability 
is related to those in-service symptoms.  Thus, the Veteran 
contends that service connection is warranted. 

The service treatment records do not document a diagnosis of 
a psychiatric disability or refer to complaints of possible 
symptoms.  The August 1975 separation examination was normal 
in this regard.  A separate report of mental health 
evaluation was completed at that time.  It was noted that the 
Veteran was fully alert and oriented, and had normal 
behavior, level mood, clear thinking process, normal thought 
content, and good memory.  No significant mental illness was 
identified.

The Veteran submitted a January 2009 letter from a fellow 
serviceman, C.S., who was his military recruiter.  C.S. 
stated that, when he met with the Veteran during military 
service, the Veteran did not seem like the same person he had 
previously known.  The encounter was after a court released 
the Veteran into C.S.'s custody after an intoxication and 
disorderly conduct charge.  C.S. also recalled an incident 
when he talked the Veteran into returning to the military 
after he discovered that the Veteran was absent without 
official leave (AWOL) and had robbed a poker game at 
gunpoint.  Not long after the Veteran was separated from 
service, C.S. stated that the Veteran was hospitalized in a 
psychiatric ward for observation and that the Veteran was 
diagnosed with stress, anxiety, and depression.

Available post-service treatment records document diagnoses 
of multiple substance abuse disorders, personality disorders, 
and a depression disorder.  The Veteran has not yet been 
afforded a VA medical examination in connection with this 
claim.  VA will provide a medical examination when there is:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

The January 2009 letter from C.S. was received after the RO 
was most recently able to consider the merits of the claim.  
Given this supportive evidence of the Veteran's statements 
that he experienced anxiety and depression during service, 
the Board finds that the claim of service connection for a 
psychiatric disability should also be remanded for a VA 
medical examination that addresses the nature and etiology of 
the Veteran's current psychiatric disabilities.  The examiner 
should include a nexus opinion as to whether the Veteran has 
a psychiatric disability that is attributable to his active 
military service.  

VA has a duty to assist the Veteran in obtaining relevant 
evidence in connection with his claims.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  Several facilities and 
custodians that may possess relevant medical records have 
been identified by the Veteran or are made apparent by a 
review of the claims file.  In regards to VA facilities, the 
Veteran appears to receive regular treatment from the VA 
Medical Center (VAMC) in Cleveland, Ohio (Brecksville, Wade 
Park, and the Lorain outpatient clinic).  Some, but not all, 
of these records have been obtained.  The Veteran was first 
seen at the Brecksville facility when he was hospitalized for 
substance abuse treatment in December 1995.  Although the 
discharge summary is of record, the clinical records 
identified in the summary have not yet been obtained.  Those 
clinical records should be obtained.  Additionally, records 
dated from July 2000 to August 2001, and others dated through 
October 2006 have been obtained.  These sets of records are 
incomplete.  Thus, all of the Veteran's records from the 
Cleveland VAMC since December 1995 (that are not currently 
associated with the claims file) should be obtained including 
the more recent records created since October 2006.

The December 1995 discharge summary indicates that the 
Veteran had previous treatment, possibly related to 
psychiatric problems, at the VAMC in Pittsburgh, 
Pennsylvania, in 1989.  In June 2001, the Veteran reiterated 
that he had been treated at the Pittsburgh VAMC.  
Accordingly, records should also be requested from that 
facility.

In June 2001, VA was made aware that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The Veteran stated as much and 
included one page of a SSA decision that made reference to 
psychiatric disabilities and degenerative joint disease of 
the low back.  A March 2006 VA treatment record indicated 
that the Veteran was still on SSA disability.  Thus, records 
from SSA may be relevant to both of the Veteran's claims on 
appeal.  The records should be requested in accordance with 
38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 
2 Vet. App. 363, 369-70 (1992).

With respect to private medical facilities, the Veteran 
submitted a letter, dated in October 2008, from Dr. S.H. of 
Case Western Reserve University Hospital.  Dr. S.H. stated 
that he treated the Veteran for left lower extremity and back 
pain.  These treatment records should be requested in 
accordance with 38 C.F.R. § 3.159(c)(1).

Significantly, the Veteran has indicated on several occasions 
that he was hospitalized for psychiatric treatment in 1974-
shortly after his discharge from military service.  The 
facility has been identified in the VA treatment records, and 
by C.S., as Elyria Memorial Hospital, in Elyria, Ohio.  
Records from that time period should be requested from the 
facility (also known as EMH Regional Medical Center).  These 
records may be useful in determining whether service 
connection is warranted on a presumptive basis for chronic 
diseases that manifest to a compensable level within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2009) (list includes psychoses and arthritis).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment 
records (that are not already associated 
with the claims file) from the Cleveland 
VAMC (Brecksville, Wade Park, and Lorain 
outpatient clinic) since December 1995, 
including the clinical records from the 
December 1995 hospitalization and the 
more recent treatment records (since 
October 2006) and associate the records 
with the claims folder.

2.  Request treatment records from the 
Pittsburgh VAMC from 1989.

3.  Request from SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim, as well as any 
subsequent periodic examinations.  Follow 
the procedures outlined in 38 C.F.R. 
§ 3.159(c)(2).

4.  Request treatment records from Dr. 
S.H. of Case Western Reserve University 
Hospital.  Obtain a release from the 
Veteran as necessary.

5.  Request treatment records from Elyria 
Memorial Hospital dated as early as 1974.  
Obtain a release from the Veteran as 
necessary.

6.  Notify the Veteran of the results of 
all of the above record requests.  When 
records are not received from any source, 
follow the notification procedures of 
38 C.F.R. § 3.159(e).

7.  After completing this development, 
schedule the Veteran for a VA examination 
in connection with his claim of service 
connection for a low back disability.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2009).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
appropriate tests and studies, to include 
x-rays of the lumbar spine, should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should identify the Veteran's 
low back disabilities, if any.  Based on 
a review of the evidence of record 
(including the relevant medical records 
obtained as a result of the development 
accomplished on remand), the examiner 
should provide an opinion as to the 
medical probabilities that the Veteran 
has a current low back disability that is 
related to his active military service, 
particularly the September 1975 strain 
described in the section above.  The 
examiner should also indicate whether any 
such disability is more likely than not 
of post-service onset with consideration 
of the 1988 incident when the Veteran 
jumped from the second story of a 
building.  All opinions should be set 
forth in detail and explained in the 
context of the record.  An opinion should 
be provided for each identified low back 
disability.

8.  Also, schedule the Veteran for a VA 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All clinical findings should 
be reported in detail.  The examiner 
should identify the Veteran's psychiatric 
disabilities, if any, in accordance with 
DSM-IV.  Based on a review of the 
evidence of record (including the 
relevant medical records obtained as a 
result of the development accomplished on 
remand), the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has a current 
psychiatric disability that is related to 
his active military service, particularly 
with consideration of the January 2009 
letter from C.S. described in the section 
above.  The examiner should also indicate 
whether any such disability is more 
likely than not of post-service onset.  
All opinions should be set forth in 
detail and explained in the context of 
the record.  An opinion should be 
provided for each identified psychiatric 
disability.

9.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

10.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

